Case: 16-10288      Document: 00513808430         Page: 1    Date Filed: 12/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fif h Circuit


                                    No. 16-10288
                                                                             FILED
                                                                     December 21, 2016
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROY RENE ANDRADE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 1:15-CR-27-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Roy Rene Andrade appeals the sentence imposed following his guilty
plea conviction for possession with intent to distribute 50 grams or more of
methamphetamine in November 2014. He argues that the district court clearly
erred in calculating the amount of methamphetamine attributable to him for
relevant conduct purposes under U.S.S.G. § 1B1.3. Specifically, he argues that
the methamphetamine possessed by him in connection with a February 2014


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10288     Document: 00513808430     Page: 2   Date Filed: 12/21/2016


                                  No. 16-10288

traffic stop should not have been considered as relevant conduct with respect
to his offense of conviction. Andrade did not dispute at sentencing that the
methamphetamine recovered either in connection with the February 2014
traffic stop or the November 2014 traffic stop and search of his residence was
possessed for the purpose of distribution to others.
      Relevant conduct includes all acts and omissions “that were part of the
same course of conduct or common scheme or plan as the offense of conviction.”
§ 1B1.3(a)(2); United States v. Wall, 180 F.3d 641, 645 (5th Cir. 1999). Drug
offenses “may [] qualify as part of the same course of conduct if they are
sufficiently connected or related to each other as to warrant the conclusion that
they are part of a single episode, spree, or ongoing series of offenses.” § 1B1.3,
comment. (n.5(B)). Relevant factors include “the degree of similarity of the
offenses, the regularity (repetitions) of the offenses, and the time interval
between the offenses.” § 1B1.3, comment. (n.5(B)).
      The factors of temporal proximity and similarity weigh in favor of the
offenses being counted as the same course of conduct. See United States v.
Rhine, 583 F.3d 878, 886-87 (5th Cir. 2009); United States v. Brummett, 355
F.3d 343, 344-45 (5th Cir. 2003). Moreover, the evidence recovered during the
November 2014 search of Andrade’s residence supports a finding that he was
involved in the regular distribution of methamphetamine. Cf. Rhine, 583 F.3d
at 889-91.
      Accordingly, the district court did not clearly err in finding that the
methamphetamine recovered following the February 2014 traffic stop should
be considered relevant conduct for purposes of § 1B1.3. See United States v.
Ekanem, 555 F.3d 172, 175 (5th Cir. 2009); § 1B1.3, comment. (n.5(B)). The
district court’s judgment is AFFIRMED.




                                        2